COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


WELDON A. MONGOLD
                                                                  MEMORANDUM OPINION *
v.     Record No. 1827-10-3                                           PER CURIAM
                                                                      MARCH 1, 2011
HARRISONBURG ROCKINGHAM
 SOCIAL SERVICES DISTRICT


                   FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                               Thomas J. Wilson, IV, Judge

                 (Roland M.L. Santos, on brief), for appellant.

                 (Kimberly V.H. Gutterman, Assistant County Attorney; W. Andrew
                 Harding, Guardian ad litem for the minor child; Eldridge, Elledge,
                 Evans & Harding, PLC, on brief), for appellee.


       Weldon Mongold (father) appeals an order terminating his parental rights to his

nine-year-old son, Z.M. Father argues the evidence failed to establish the conditions that led to

Z.M.’s neglect could not be substantially corrected or eliminated to allow Z.M. to be placed with

him in a reasonable period of time. Father also argues the trial court erred in concluding the

evidence supported an order placing Z.M. in permanent foster care with the goal of adoption. Upon

reviewing the record and briefs of the parties, we conclude this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                          BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of Human

Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The Harrisonburg Rockingham Social Services District (HRSSD) began in-home services

for Z.M. and his three older siblings in 2004 when he was living with his mother and father, who

were married at the time. 1 The services began because HRSSD had many concerns about the

well-being of the family. Specifically, one of the older children attempted suicide, and the mother,

who had also attempted suicide earlier that year, was heavily medicated at the time services began.

The children had numerous bouts of lice, the home smelled of urine and animal feces, Z.M.’s

speech was unintelligible, he was not toilet trained, and he communicated with his mother by hitting

her. Although father was present in the home when services began, he did not participate in any of

the services with HRSSD.

       Father moved out of the marital home in October 2006. In November 2006, Z.M. was

removed from his mother’s care after she attempted suicide in front of him. 2 Father was contacted

on the evening of the attempted suicide, but was unable to remove Z.M. and his older brother from

the home because he was too intoxicated to drive. After living with his grandmother for

approximately two months, Z.M. was placed in foster care with the goal of being returned home.

       While Z.M. was in foster care, father completed anger management and parenting classes,

and HRSSD began working to place Z.M. with his father. In May 2008 father received custody of

Z.M. The custody order severely restricted contact between Z.M. and his mother. Sometime in

2009, HRSSD received information that Z.M. was living with his mother, in violation of the

custody order. However, because of the lack of a Child Protective Services complaint, HRSSD

determined it could not take action.

       In December 2009, Z.M. was again removed from his mother’s care after HRSSD received

a complaint of a domestic dispute between mother and her boyfriend. HRSSD found mother and


       1
           Mother’s three older children are not father’s biological children.
       2
           Two older siblings were removed from the home in March or April 2006.
                                              -2-
Z.M. living in a residence with exposed wires, inadequate heating, and trash strewn about the

residence. HRSSD did not return Z.M. to his father’s care at that time because father’s new

girlfriend had a history of child abuse and prescription pain medication dependency. Although

father denied the relationship with his new girlfriend, a surprise visit to father’s house in February

2010, produced evidence a woman other than father’s grandmother was living with him. At a

scheduled visit with Z.M. later that day, father became agitated with the social workers, and argued

he had “a constitutional right to associate with whomever he chose.” After father made

inappropriate statements to Z.M., the social worker determined the scheduled visit would not occur,

to which father responded, “fine, just give him to his mother and I will deal with her.”

        The trial court entered orders terminating father’s parental rights to his son on August 24,

2010. This appeal followed.

                                             ANALYSIS

        A termination of parental rights under Code § 16.1-283(B) is proper upon a showing of

clear and convincing evidence that it is in the best interest of the child and:

                1. The neglect or abuse suffered by such child presented a serious
                and substantial threat to his life, health or development; and

                2. It is not reasonably likely that the conditions which resulted in
                such neglect or abuse can be substantially corrected or eliminated
                so as to allow the child’s safe return to his parent or parents within
                a reasonable period of time. In making this determination, the
                court shall take into consideration the efforts made to rehabilitate
                the parent or parents by any public or private social, medical,
                mental health or other rehabilitative agencies prior to the child’s
                initial placement in foster care.

                Proof of any of the following shall constitute prima facie evidence
                of the conditions set forth in subdivision B 2 hereof:

                a. The parent or parents are suffering from a mental or emotional
                illness or mental deficiency of such severity that there is not
                reasonable expectation that such parent will be able to undertake
                responsibility for the care needed by the child in accordance with
                his age and stage of development.

                                                  -3-
                          *       *       *       *      *       *       *

               c. The parent or parents, without good cause, have not responded
               to or followed through with appropriate, available and reasonable
               rehabilitative efforts on the part of social, medical, mental health or
               other rehabilitative agencies designed to reduce, eliminate or
               prevent the neglect or abuse of the child.

Further, although termination under the statute requires a prospective look,

               Virginia law recognizes the “maxim that, sometimes, the most
               reliable way to gauge a person’s future actions is to examine those
               of his past.” Petry v. Petry, 41 Va. App. 782, 793, 589 S.E.2d 458,
               463 (2003). “As many courts have observed, one permissible
               measure of a parent’s future potential is undoubtedly revealed in
               the parent’s past behavior with the child.” Id. (citation omitted).

               “No one can divine with any assurance the future course of human
               events. Nevertheless, past actions and relationships over a
               meaningful period serve as good indicators of what the future may
               be expected to hold.” Winfield v. Urquhart, 25 Va. App. 688,
               696-97, 492 S.E.2d 464, 467 (1997) (citations omitted).

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 267-68, 616 S.E.2d 765, 770 (2005).

       Here, HRSSD has been involved with Z.M. and his family for five years. In that time,

father has shown an inability or unwillingness to prevent Z.M. from living in unsuitable

conditions, and from being around people who have a history of abuse or mental health

problems. Specifically, despite a custody order that removed Z.M. from his mother’s care and

placed Z.M. in his father’s care, father willingly permitted Z.M. to return to the care of his

mother, who has a history of severe psychiatric problems. Since his break-up with Z.M.’s

mother, father has had one relationship with a woman who had her own children removed by

HRSSD while father was living in that home, and another relationship with a woman who is a

known child abuser. Further, the evidence demonstrated father still does not understand the

importance of protecting Z.M. from people who have histories of abuse or mental health

problems. For example, when Z.M. was removed from his mother’s care for a second time and



                                                -4-
was in HRSSD custody, after becoming angry that he wouldn’t be able to visit with Z.M., he

suggested HRSSD return Z.M. to his mother yet again so father could just “deal with [mother].”

       Additionally, while father insists the problems which led to Z.M.’s removal were

attributable solely to Z.M.’s mother, and not to him, the record also indicates father has a history

of mental illness, specifically maladaptive personality disorder and anxiety, and his pattern of

behavior indicates an unwillingness to ensure his son is surrounded by responsible adult figures.

       Finally, the evidence supports the trial court’s conclusion that returning Z.M. to father’s

care is not in Z.M.’s best interests, and a permanent foster care placement with the goal of

adoption pursuant to Code § 63.2-908 is appropriate. Z.M. is currently in an adoptive placement

with the family that adopted his older half-brother. He is in regular contact with his half-sisters.

Z.M. is excelling in school, and no longer needs special education services with the exception of

speech therapy.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                     Affirmed.




                                                -5-